DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Laura Brutman (38,395) on 3/23/2021.
The application has been amended as follows: 
1. (Currently Amended)  A method of reconstructing a magnetic resonance (MR) image from k-space data, the method comprising:
providing a computer with k-space data of an image of a subject; and
in said computer, performing a reconstructing algorithm, using a sparse image coding procedure in order to reconstruct, the MR image from the k-space data with iterative optimization comprising: 
a data consistency iteration step comprising a determination of a difference between the reconstructed MR image transformed into k-space and the provided k-space data, wherein the determination of the difference comprises determining an I2-norm of the result of the difference between the provided k-space data and the reconstructed MR image transformed into k-space; and 

wherein the denoising iteration step is of the form x̂ =  ar g             
                
                    
                        
                            
                                min
                            
                            
                                x
                            
                        
                    
                    ⁡
                    
                        h
                         
                        (
                        x
                        )
                    
                
            
        ,             
                h
                 
                (
                x
                )
            
        , h(x) is a function defined as {sparse consistency component in image space + λ(sparse coefficients associated with a synthesis dictionary for the sparse representation of the MR image data)}, and λ is a sparsity-control parameter a value of which is adjustable to adjust a strength of sparsity for the sparse representation of the MR image.
4. (Cancelled)
5. (Cancelled)
12. (Currently Amended) A magnetic resonance (MR) apparatus, comprising:
a gradient system configured to apply a magnetic field gradient;
an excitation system configured to apply an excitation pulse to a subject and to receive signals from the subject; and 
a computing system configured:
to receive the signals from the excitation system,
to execute program code to control the gradient system and the excitation system to acquire k-space data of an image of a subject, and a plurality of navigator signals for the image of the subject,
to reconstruct, using a sparse image coding procedure, an MR image from the acquired k-space data by performing an iterative optimization method comprising: 
a data consistency iteration step comprising a determination of a difference between the reconstructed MR image transformed into k-space and the provided k-space data, wherein the determination of the difference comprises determining an I2-norm of the result of the difference between the provided k-space data and the reconstructed MR image transformed into k-space; and
a denoising iteration step applied to MR image generated by the data consistency iteration step, wherein the denoising iteration step incorporates a sparsifying operation to provide a sparse representation of the MR image for the image of the subject as an input to the data consistency iteration step.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for claims 1-3 and 6-11 is the inclusion of a method of reconstructing a magnetic resonance (MR) image from k-space data by performing in a computer a reconstructing algorithm, using a sparse image coding procedure in order to reconstruct.  The MR image from the k-space data with iterative optimization comprising:
a data consistency iteration step comprising a determination of a difference between the reconstructed MR image transformed into k-space and the provided k-space data, wherein the determination of the difference comprises determining an I2-norm of the result of the difference between the provided k-space data and the reconstructed MR image transformed into k-space; and 
a denoising iteration step applied to an MR image generated by the data consistency iteration step, wherein the denoising iteration step incorporates a sparsifying operation to provide a sparse representation of the MR image for the imaged region as an input to the data consistency iteration, 
x̂ =  ar g                         
                            
                                
                                    
                                        
                                            min
                                        
                                        
                                            x
                                        
                                    
                                
                                ⁡
                                
                                    h
                                    (
                                    x
                                    )
                                
                            
                        
                    ,                         
                            h
                            (
                            x
                            )
                        
                    , h(x) is a function defined as {sparse consistency component in image space + λ(sparse coefficients associated with a synthesis dictionary for the sparse representation of the MR image data)}, and λ is a sparsity-control parameter a value of which is adjustable to adjust a strength of sparsity for the sparse representation of the MR image.  This in combination with the rest of the limitations of the claims is found in all of claims 1-3 and 6-11, but not disclosed nor suggested by the prior art of record.
The primary reason for claim 12 is the inclusion a computing system of a magnetic resonance (MR) apparatus.  The computing system is configured:
to receive the signals from the excitation system,
to execute program code to control the gradient system and the excitation system to acquire k-space data of an image of a subject, and a plurality of navigator signals for the image of the subject,
to reconstruct, using a sparse image coding procedure, an MR image from the acquired k-space data by performing an iterative optimization method comprising: 
a data consistency iteration step comprising a determination of a difference between the reconstructed MR image transformed into k-space and the provided k-space data, wherein the determination of the difference comprises determining an I2-norm of the result of the difference between the provided k-space data and the reconstructed MR image transformed into k-space; and
a denoising iteration step applied to MR image generated by the data consistency iteration step, wherein the denoising iteration step incorporates a .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN S LEE whose telephone number is (571)272-2137.  The examiner can normally be reached on M-F, 10 am - 7 pm, 2nd Mondays off..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/SUSAN S LEE/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



sl